MEMORANDUM OF DECISION.
Defendant appeals from his conviction after jury trial of the crimes of burglary and theft (17-A M.R.S.A. § 401 and § 353). The *1313sole issue raised is the sufficiency of the evidence presented by a single eyewitness who identified the defendant as a person previously known to the witness by name and as the perpetrator of the crimes. Since the weight and credibility of the witness’ testimony is for the jury to assess, State v. Fournier, Me., 267 A.2d 638, 641 (1970), we need only determine whether there was sufficient evidence to support a finding of guilt beyond a reasonable doubt. Our review of the record shows that the testimony of the eyewitness was both “positive and credible”, State v. Trask, Me., 223 A.2d 823, 825 (1966). The witness had an opportunity to observe the defendant in a well-lit area for a considerable time. The witness identified the defendant to the police by name. There was ample basis for the acceptance of his identification of the defendant beyond a reasonable doubt.
The entry is:
Judgment affirmed.
NICHOLS, J., did not sit.